PER CURIAM.
We affirm the judgment for compensatory damages. See Ferguson v. Seaboard Air Line R.R., 400 F.2d 473, 475 (5th Cir.1968) (“Florida adheres to the ‘election of remedy’ theory”). We reverse the award of punitive damages, however, upon a holding that the evidence taken in the light most favorable to Velazquez is, nevertheless, insufficient to establish the necessary willful and wanton misconduct required by law. See White Constr. Co. v. Dupont, 455 So.2d 1026 (Fla.1984); Ten Assocs. v. Brunson, 492 So.2d 1149 (Fla. 3d DCA 1986).
Affirmed in part; reversed in part.